Citation Nr: 1519303	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to December 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Paul, Minnesota, which denied service connection for COPD and declined to reopen the issue of service connection for asthmatic bronchitis.  This case was first before the Board in November 2011, where the Board reopened the issue of service connection for asthmatic bronchitis, and remanded the issues on appeal to obtain a VA respiratory examination for compensation purposes.  

The Veteran received a VA respiratory examination in November 2011, and the matter was returned to the Board.  In a subsequent January 2014 Board decision, the issues on appeal were again remanded for further development, specifically, to obtain outstanding Social Security Administration (SSA) documentation and to order an addendum opinion to the November 2011 VA respiratory examination as to the bronchitis issue.  The record reflects that the outstanding SSA documents were associated with the file and an addendum opinion was obtained in March 2014.  After again being returned to the Board, in a December 2014 decision the matter was remanded for a second time to allow the Veteran to testify at a Board videoconference hearing.

The Board finds that there has been substantial compliance with the directives of the previous Board remands as to the issue of service connection for COPD.  The record reflects that the outstanding SSA records were received, the Veteran underwent a VA respiratory examination in which an adequate opinion was rendered, and the Veteran received a Board videoconference hearing with the undersigned Veterans Law Judge in March 2015.  As such, an additional remand to comply with the previous remand directives as to the issue of service connection for COPD is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for the reasons discussed below, the opinion rendered in the March 2014 VA addendum opinion is inadequate as to the issue of service connection for asthmatic bronchitis and an additional remand is required.  Id. 

The Veteran testified from St. Paul, Minnesota, at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for asthmatic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with COPD.
 
2.  The currently diagnosed COPD was not incurred in and is not etiologically related to service.
 
3.  Service connection is precluded for COPD as due to the use of tobacco products during active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1101, 1103(a), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to reopen a previously denied claim, what actions he needed to undertake, and how VA would assist in developing the claim; however, the notice did not discuss the evidence generally needed to support a claim of service connection.  The notice was issued to the Veteran prior to the December 2007 rating decision from which the instant appeal arises.  

In June 2008, the Veteran received a statement of the case (SOC) which addressed the evidence necessary to support a claim of service connection for COPD, and readjudicated the issue.  Subsequently issued supplemental statements of the case (SSOC) in August 2008, December 2008, August 2012, and September 2014, also readjudicated the issue of service connection for COPD.  

Although the October 2007 VCAA letter was inadequate, any VCAA notice deficiency was cured by the required information being contained in the June 2008 SOC and subsequent readjudication of the case in multiple SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received a VA respiratory examination for compensation purposes in November 2011.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinion as to the issue of service connection for COPD.  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for service connection for COPD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for COPD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having one or more respiratory disabilities related to active service, either due to exposure to an environmental hazard or due to a disease for which he was treated in service.  At the March 2015 Board videoconference hearing, the Veteran testified about having breathing problems eight weeks into service.  He did not advance being diagnosed with COPD or note an injury or environmental exposure which might have led to the respiratory issues.  The Veteran further testified as to having continued respiratory symptoms after service.  The Veteran testified that the severity of the symptoms post-service was the same as the severity in-service.  It was further testified to that the Veteran did not obtain treatment for the respiratory issues until the 1990s as he intended to simply "tough" the issues out.  

At the outset, the Board notes that the Veteran is currently diagnosed with COPD.  The VA examiner at the November 2011 VA respiratory examination specifically diagnosed COPD.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service.  Service treatment records reflect that the Veteran was diagnosed with, and treated on multiple occasions for, chronic bronchitis.  In September 1966, the Veteran received a physical profile for chronic asthmatic bronchitis which ordered no strenuous exertion, prolonged marching, or running.  The Veteran underwent Medical Board proceedings in November 1966.  After examining the Veteran, reviewing the in-service hospitalization records, and considering other evidence of record, the Medical Board found that the Veteran was medically unfit for service due to the respiratory disability of chronic recurrent bronchitis (a disability which is separately addressed in the instant decision).  The Board has reviewed the same records as the Medical Board and finds that there is no indication that the Veteran was diagnosed with and/or treated for the respiratory disability of COPD during service.

The Board has received the Veteran's private treatment records dating back to the 1990s.  The earliest such private treatment records are dated in November 1995.  These documents reflect that, at that time, the Veteran had been a two-pack-per-day smoker for the previous 35 years (dating prior to service).  Further, a private physician in November 1995 specifically advanced that the Veteran had "COPD from his long years of smoking."  The Board notes that, having reviewed all of the medical documentation of record, no physician has opined that the Veteran's COPD is related to an accident, disease, or environmental exposure in service, and many have noted the Veteran's past smoking history.  The record reflects that the Veteran eventually quit smoking in 2005; however, until quitting the Veteran remained a one-to-two pack-per-day smoker.  

The Veteran received a VA respiratory examination for compensation purposes in November 2011.  The examination report reflects that the VA examiner thoroughly reviewed the record, including service medial documentation and post-service treatment documents concerning the treatment of the Veteran's respiratory disabilities.  At the conclusion of the examination, the VA examiner diagnosed COPD, and opined that it was less likely as not that the disability was caused by or the result of any environmental exposure or the Veteran's illness during service.  Specifically, the VA examiner noted that the Veteran smoked for over 40 years, which is a well-known cause of COPD.  The VA examiner opined that smoking was the most likely cause of the COPD. 

Further, the report from the March 2014 VA addendum opinion reflects that, after reviewing all the evidence of record, the VA examiner opined that the Veteran's COPD was most likely due to the prolonged smoking history.  The VA examiner also opined that the evidence of record did not reflect that the course of the COPD was altered by the currently diagnosed bronchitis disability. 

In September 2012, VA received a purported opinion from the Veteran's private physician concerning the relationship between the Veteran's "lung disease" and service.  Specifically, the private physician stated that, based upon the history provided by the Veteran, "it would seem logical to me that the illness he contracted while in the Army, and for which he was given discharge, would qualify him for some degree of service relatedness for his chronic lung disease, however that would be apportioned."  The Board finds this purported "opinion" to be inadequate because the private physician did not opine that the currently diagnosed COPD was 

related to the bronchitis that was diagnosed in service.  Even if the physician's statement were to constitute an actual nexus, the opinion is of less probative value than the November 2011 VA respiratory examination and March 2014 VA addendum opinion because the private physician did not address the Veteran's long history of smoking, so is based on an incomplete and, therefore, inaccurate material fact of that does not consider the role of smoking.

The evidence of record reflects that the Veteran smoked while in service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  
38 U.S.C.A. § 1103(a).  The Veteran filed the current claim in May 2007; therefore, the VA examiner's opinion that the COPD is related to the Veteran's smoking weighs against the claim for service connection as it points to an etiology for COPD for which service connection is legally precluded. 

Although the Veteran has asserted that COPD is causally related to service, he is a lay person and, under the facts of this case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the current COPD.  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his COPD and active service because such a medical opinion requires specific medical knowledge and training.

The Board finds that the evidence of record, lay and medical, reflects that the Veteran's currently diagnosed COPD is the result of the Veteran's long smoking history.  In light of the foregoing, the weight of the evidence is against a finding that COPD was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs 

against the service connection claim for COPD; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
 

ORDER

Service connection for COPD is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014) (emphasis added).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2014).

The evidence of record reflects that the Veteran had problems with bronchitis prior to service; however, no respiratory disability, including asthmatic bronchitis, was noted on the Veteran's December 1965 pre-induction service examination.  As such, in a January 2014 decision, the Board remanded the issue of service connection for asthmatic bronchitis for an addendum opinion.  Specifically, the VA examiner was to opine 1) whether there was clear and unmistakable evidence that the Veteran's bronchitis disability preexisted entry into service; and if so, 2) whether there was clear and unmistakable evidence that the preexisting bronchitis disability was not aggravated during or by service beyond its natural progression.

The report of the March 2014 addendum opinion reflects that the VA examiner did provide an adequate opinion that the Veteran's "bronchitis/asthmatic bronchitis clearly and unmistakably existed prior to service."  Unfortunately, it is unclear as to whether the VA examiner thought that there was clear and unmistakable evidence that the preexisting bronchitis disability was not aggravated during or by service beyond its natural progression.   The report reflects that the VA examiner answered "no" to the question of whether it was at least as likely as not that the bronchitis disability was aggravated beyond its natural progress in service.  As reason therefor, the VA examiner opined that "the medical evidence is insufficient to find that the chronic bronchitis which clearly existed prior to military service was chronically aggravated by activities during military service."  This opinion does not appear to address the question of whether there is clear and unmistakable evidence that the preexisting bronchitis disability was not aggravated during or by service beyond its natural progression.  As such, an additional remand is necessary for another addendum opinion.

Additionally, the Board notes that the VA examiner based the aggravation opinion, in part, on the fact that during service the Veteran "had an acute exacerbation of a preexisting condition . . . he apparently then had fewer problems/flares for a period of time."  At the March 2015 Board hearing, the Veteran testified that the bronchitis disability symptoms were about the same after service as they were during service.  This implies that the in-service "exacerbation" may not have been acute.  The VA examiner should address this new evidence in the addendum opinion.   

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both private and VA treatment.  On remand the AOJ should attempt to obtain any outstanding private and VA treatment records.    

Accordingly, the issue of service connection for asthmatic bronchitis is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for bronchitis for the period from May 2007.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to bronchitis treatment, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's bronchitis, not already of record, for the period from November 2008.

3.  Return the March 2014 VA respiratory addendum opinion to the VA examiner who provided the previous opinion for an additional addendum opinion.  If the original VA examiner who offered the previous addendum opinion is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following addendum opinions:

1)  Is it clear and unmistakable that the preexisting bronchitis disability was not aggravated by (i.e., not permanently worsened in severity beyond its natural progression during) the Veteran's military service (April 1966 to December 1966)?  In rendering the addendum opinion, the VA examiner should address the Veteran's contention that the bronchitis disability symptoms were the same both during and immediately after service.

2)  If the examiner concludes that it is not clear and unmistakable that the preexisting bronchitis disability was not aggravated by (i.e., not permanently worsened in severity beyond the natural progression during service), the examiner should opine as to whether it is as likely as not (50 percent or higher probability) that the currently diagnosed bronchitis disability is directly related to service, including as related to the bronchitis diagnosed in service.   

If possible, the VA examiner should again attempt to identify the baseline level of severity of the bronchitis disability prior to the onset of worsening, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record.

4.  Then, readjudicate the issue of service connection for asthmatic bronchitis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


